El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Isabel Oller de Mediavilla demandó en la Corte Municipal de Bayamón a Jesús López y a Pedro López en cobro de la cantidad de $300 que reconocieron deberle en un pagaré con intereses en caso de mora a razón del uno por ciento mensual.
Pedro López fué absuelto de la demanda y la demandante apeló esa sentencia para ante la Corte de Distrito de San Juan, la que en su sentencia absolvió también de la demanda a Pedro López, y contra la última sentencia interpuso la de-mandante este recurso de apelación para ante nosotros.
Aunque las partes no ban suscitado ni tratado en sus ale-gatos la cuestión de jurisdicción, sin embargo, debemos con-*698siderárla y resolverla porque si carecemos de ella estamos impedidos de decidir la apelación, por sus méritos.
El artículo 295 No. 2o. del Código de Enjuiciamiento Civil, según fuá enmendado en 9 de marzo de 1905, concede apela-ción “de una sentencia de una corte de distrito dictada en apelación de una corte inferior, dentro de los quince días de registrada dicha sentencia, si el valor de la cosa reclamada o cuantía de la sentencia sin comprender frutos o intereses, excediera de trescientos dollars.”
Como hemos consignado, la cosa reclamada en este caso no excede de trescientos dollars, sin comprender sus intereses, y por tanto carecemos de jurisdicción para resolver esta apela-ción y debe ser desestimada.